Francis E. Sweeney, Sr., J.
The issue certified for our review is “Does the longer 270-day statutory speedy trial provision, R.C. 2945.71(C)(2), apply to misdemeanor counts which are joined with a felony count in a single indictment?” For the following reasons, the answer to this question is no. We reverse the judgment of the court of appeals.
The right to a speedy trial is a fundamental right guaranteed by the Sixth Amendment to the United States Constitution, made obligatory on the states by the Fourteenth Amendment. Section 10, Article I of the Ohio Constitution guarantees an accused this same right. State v. MacDonald (1976), 48 Ohio St.2d 66, 68, 2 O.O.3d 219, 220, 357 N.E.2d 40, 42. . Although the United States Supreme Court declined to establish the exact number of days within which a trial must be held, it recognized that states may prescribe a reasonable period of time consistent with constitutional requirements. Barker v. Wingo (1972), 407 U.S. 514, 523, 92 S.Ct. 2182, 2188, 33 L.Ed.2d 101, 113. In response to this authority, Ohio enacted R.C. 2945.71, which designates specific time requirements for the state to bring an accused to trial.
Pursuant to R.C. 2945.71(B)(1), a person against whom a charge of misdemean- or of the third or fourth degree is pending must be brought to trial within forty-five days after his arrest or service of summons. According to R.C. 2945.71(B)(2), a person against whom a charge of misdemeanor of the first or second degree is pending must be brought to trial within ninety days after his arrest or summons. R.C. 2945.71(C)(2) provides that a person against whom a *426charge of felony is pending must be brought to trial within two hundred seventy days after his arrest. R.C. 2945.71(D) provides that where there are mixed classes of misdemeanors, the defendant shall be brought to trial “within the time period required for the highest degree of misdemeanor charged.” However, the statute is silent as to what happens when a defendant is charged with a felony and misdemeanor within the same indictment. We are asked to decide which provision applies under these circumstances.
The court of appeals held that the two-hundred-seventy-day speedy-trial provision for felonies (R.C. 2945.71[C][2]) should also apply to the misdemeanor counts. The court reasoned that extending the time to bring the misdemeanor to trial promotes the public interest, decreases the likelihood that double jeopardy will bar prosecution of the felony, and does not force the state to go to trial before the time within which it is required to try the felony. Also, the court said that the defendant’s rights are not jeopardized, because there is a pending felony charge against him. Thus, a later trial date does not unduly restrain the defendant’s freedom or disrupt his life, since he is already subject to the felony charge.
In addition to the Fifth District, the Seventh, Ninth, and Twelfth Districts have ruled this way and applied R.C. 2945.71(C)(2) (the two-hundred-seventy-day speedy-trial provision). State v. Leanza (Sept. 1, 1982), Summit App. Nos. 10506, 10517, and 10538, unreported, 1982 WL 2746; State v. Hearns (Nov. 27, 1985), Summit App. No. 12093, unreported, 1985 WL 3994; State v. Browning (Nov. 12, 1991), Butler App. No. CA91-01-009, unreported, 1991 WL 238244; State v. Leeper (Dec. 30, 1993), Harrison App. No. 446, unreported, 1993 WL 546619.
Conversely, the First, Third, Fourth, Eighth, and Eleventh Districts have ruled that where a defendant is charged with a felony and a misdemeanor in the same indictment, the misdemeanor must be brought to trial within the time prescribed for misdemeanors in R.C. 2945.71(B). State v. Branham (Oct. 8, 1987), Paulding App. No. 11-85-9, unreported, 1987 WL 18223; State v. Dembecki (Apr. 15, 1983), Portage App. No. 1273, unreported, 1983 WL 6239; State v. Leadingham (June 2, 1989), Scioto App. No. 1749, unreported, 1989 WL 62873; State v. Doane (1990), 69 Ohio App.3d 638, 591 N.E.2d 735 (Trumbull); State v. Dunson (Mar. 20, 1991), Hamilton App. Nos. C-900218, C-900222, and C-900223, unreported, 1991 WL 36532; and State v. Walton (1991), 77 Ohio App.3d 706, 603 N.E.2d 294 (Cuyahoga). These courts reason that the speedy-trial statute is mandatory and must be strictly followed. Some of these courts have also ruled that R.C. 2945.71(D) does not apply to extend the time frame because that provision specifically states that it applies only to misdemeanors. See, e.g., Doane, 69 Ohio App.3d at 655-656, 591 N.E.2d at 747; Walton, 77 Ohio App.3d at 714, 603 N.E.2d at 299-300. The courts reason that the General Assembly could have *427specifically provided for this situation, just as it provided for the multiple-misdemeanor scenario covered by R.C. 2945.71(D), but since the legislature did not, the courts cannot. The General Assembly must have intended for courts to apply the misdemeanor time limit when a person is charged with a felony count as well. See Doane, 69 Ohio App.3d at 656, 591 N.E.2d at 747; Leadingham at 4. We find this line of reasoning more persuasive.
This court has repeatedly held that Ohio’s speedy-trial statutes are mandatory and that the state must strictly comply with their provisions. See, e.g., State v. Pudlock (1975), 44 Ohio St.2d 104, 105, 73 O.O.2d 357, 358, 338 N.E.2d 524, 525; State v. Singer (1977), 50 Ohio St.2d 103, 105, 4 O.O.3d 237, 238, 362 N.E.2d 1216, 1218; State v. Tope (1978), 53 Ohio St.2d 250, 252, 7 O.O.3d 408, 409, 374 N.E.2d 152, 154; State v. Pachay (1980), 64 Ohio St.2d 218, 18 O.O.3d 427, 416 N.E.2d 589, syllabus; State v. Adams (1989), 43 Ohio St.3d 67, 68, 538 N.E.2d 1025, 1027.
The state, however, relies on dicta in State v. Ladd (1978), 56 Ohio St.2d 197, 201, 10 O.O.3d 363, 365, 383 N.E.2d 579, 582, to argue that when legislative goals and judicial autonomy would be frustrated by its enforcement, the speedy-trial statute will not be given effect.
However, the fundamental right to a speedy trial cannot be sacrificed for judicial economy or presumed legislative goals. In construing a statute, we may not add or delete words. State ex rel. Sears, Roebuck & Co. v. Indus. Comm. (1990), 52 Ohio St.3d 144, 148, 556 N.E.2d 467, 471. According to the plain language of the statute, the state had ninety days after appellant’s arrest to bring him to trial on the misdemeanor charges, R.C. 2945.71(B) and (D), and pursuant to R.C. 2945.71(C)(2), the state had two hundred seventy days after appellant’s arrest to bring him to trial on the felony charge.2
Accordingly, we answer the issue before us in the following manner: Where a single indictment contains felony and misdemeanor counts, the speedy-trial provisions in R.C. 2945.71(B) must be applied to the misdemeanor counts. The judgment of the court of appeals affirming appellant’s convictions on the misdemeanor counts is reversed.

Judgment reversed.

Moyer, C.J., Douglas and Resnick, JJ., concur.
Pfeifer and Cook, JJ., dissent.
Lundberg Stratton, J., dissents.

. The General Assembly is currently considering an amendment to the statute. See S.B. No. 49.